ALLOWANCE
The Examiner was persuaded by the arguments filed on 5/3/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 1-9, 11-16, 18-21, 23-25, 27, 30-37 allowable. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The closest cited references to the claims are those relied upon in the §102 and §103 rejections in the last Office action: Collins (“Fundamental numerical methods and data analysis”, cited by Applicant in IDS dated 1/26/18), Tsitsiklis (“Optimal stopping of Markov Processes...”, cited by Applicant in IDS dated 1/26/18), Zeine (US 2014/0217967 A1), Horwood (US 2014/0072233 A1), and Henrici (“Barycentric formulas for interpolating trigonometric polynomials” see PTO -892 dated 2/1/21), each of which disclose various aspects of the claimed invention. However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically the following limitations:
In claim 1:
select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros or extrema of each of a series of orthogonal functions, or selected from a subset of the zeros or extrema;
evaluate, at each selected anchor point, the one or more functions to generate corresponding values of each of the one or more parameters in the first domain; and
generate an approximation function to each of the one or more functions by fitting the series of orthogonal functions or an approximation to the series of orthogonal functions to the corresponding values of the one or more parameters in the first domain.

In claim 27:
select a plurality of anchor points in the second domain, each selected anchor point comprising one of the received sets of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros or extrema of each of a series of orthogonal functions, or selected from a subset of the zeros or extrema;
evaluate, at each selected anchor point, the one or more price parameter functions to generate corresponding values of each of the price parameters in the first domain; and
generate an approximation price parameter function to each of the one or more price parameter functions by fitting the series of orthogonal functions or an approximation to the series of orthogonal functions to the corresponding values of the one or more price parameters in the first domain.

In claim 36:
selecting a plurality of anchor points in the second domain, wherein each anchor point comprises a set of values of the one or more variables in the second domain, and the selected anchor points are selected from the zeros or extrema of each of a series of orthogonal functions, or selected from a subset of the zeros or extrema;
evaluating, at each anchor point, the one or more functions to generate corresponding values of each of the parameters in the first domain;
generating an approximation function to each of the one or more functions by fitting a series of orthogonal functions or an approximation to a the series of orthogonal functions to the transformed corresponding values of the parameter in the first domain.

In Claim 37:
selecting a plurality of anchor points in the second domain, wherein each selected anchor point comprises one of the received set of values of the one or more variables in the second domain, and the selected anchor points being selected from the zeros or extrema of each of a series of orthogonal functions, or selected from a subset of the zeros or extrema;
transforming the given sets of values of the one or more variables in the second domain to correspond to the plurality of anchor points;
generating an approximation function to the one or more functions by fitting a series of orthogonal functions or an approximation to a series of orthogonal functions to the given values of the parameter in the first domain at the plurality of anchor points.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic 
In claim 1:
“a feedback controller”
“an input/output module”
“an input factor module” and
“an approximation module”.
In claim 27:
“a feedback controller”
“an input/output module”
“an input factor module”
“a price parameter approximation module” and
“a risk metric module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124